Citation Nr: 1017022	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss 
since October 31, 2005?

2.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2009) prior to December 7, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Since October 31, 2005, bilateral hearing loss has been 
manifested by, at worst, a bilateral Roman numeral level II 
hearing loss.  

2.  The Veteran has not been hospitalized for a bilateral 
hearing loss and the objective evidence preponderates against 
finding that this disability has caused a marked interference 
with employment beyond that contemplated in the schedular 
standards. 

3.  The evidence of record preponderates against finding that 
the Veteran's noncompensable service-connected disabilities 
prior to December 7, 2005 clearly interfered with his normal 
employability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss since October31, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 
Diagnostic Code 6100 (2009). 

2.  The criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities prior 
to December 7, 2005 were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

At the time of the current claim for increase, the Veteran 
was service connected for hearing loss in his left ear only.  
In the rating decision on appeal, the RO granted service 
connection for the right ear hearing loss and thus the 
Veteran's service-connected disability became a "bilateral" 
hearing loss disability.  Nevertheless, whether the Board 
views the current claim as a claim for increase following the 
initial grant of service connection for right ear hearing 
loss or a claim for increase, as the left ear hearing loss 
had been granted back in 1975, the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
As to the right ear portion of the claim, as service 
connection for right ear hearing loss has been granted, and 
an initial rating and effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to the claim for increase involving the left ear hearing 
loss, in November 2005 letter, the RO provided the 
information and evidence needed to substantiate and complete 
a claim for increase, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In an October 2008 
letter, VA informed the Veteran of how disability evaluations 
and effective dates are assigned and provided him with the 
specific rating criteria for hearing loss.  The claim was 
most recently readjudicated in June 2009.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

As to the claim for entitlement to a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324, prior to December 
7, 2005, the Veteran did not file a claim for this benefit.  
Rather, the RO found that it had been raised by the record 
and adjudicated the claim.  Following the RO's denial and the 
Veteran's notice of disagreement as to this claim, the RO 
provided the Veteran with the provisions of the regulation in 
the January 2007 statement of the case, which explained the 
criteria needed for a compensable evaluation under this 
regulation.  The claim was most recently readjudicated in the 
June 2009 supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and providing the 
Veteran with VA examinations.  VA also provided the Veteran 
with a hearing before the Board in February 2010.  Throughout 
the appeal, the Veteran submitted medical records regarding 
private treatment he had received for his hearing loss.  At 
the February 2010 hearing, he submitted an additional private 
medical record and a statement from his wife.  The Veteran 
waived initial consideration of this evidence by the RO, see 
Transcript on pages 2, 17, and thus the Board may consider it 
in the first instance.  See 38 C.F.R. § 20.1304(c) (2009).  
The Veteran has not put VA on notice of any further 
outstanding relevant evidence.

At the February 2010 hearing the Veteran testified that his 
hearing loss had worsened since the August 2008 VA 
audiological evaluation.  At that time, he submitted a 
December 2009 private audiological evaluation.  The Board has 
reviewed the December 2009 private audiological evaluation 
and finds that it does not show a worsening of the Veteran's 
hearing loss since the August 2008 VA audiological 
evaluation.  Even using the findings provided in the private 
audiological evaluation those findings do not establish 
entitlement to a compensable evaluation.  This will be 
explained in more detail below.  Nevertheless, the Board 
concludes that a remand to obtain a more recent VA 
examination is not necessary.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants a compensable evaluation 
for the service-connected bilateral hearing loss.  At the 
February 2010 hearing, the Veteran testified he felt he 
should have been granted a compensable evaluation because he 
was service connected for hearing loss, tinnitus, and a 
perforated ear drum.  He stated he did not wear hearing aids, 
but that he felt he should wear them.  The Veteran argued 
that he should be given a compensable evaluation for his 
bilateral hearing loss because he was injured in service from 
noise exposure.  

The Veteran was service connected for two disabilities prior 
to December 7, 2005, which was hearing loss and a perforated 
tympanic membrane.  On December 7, 2005, he was granted 
entitlement to service connection for tinnitus and assigned a 
10 percent evaluation.  The Veteran was asked how the two 
disabilities affected his job.  He stated he could not get a 
high noise level job and had been denied jobs because of his 
hearing loss.  He stated he worked at the Post Office at the 
time he retired but he denied that the disabilities impacted 
his job.  The Veteran admitted he did not retire due to his 
service-connected disabilities.  He stated that when he was 
working at the Post Office, he would have to ask people to 
speak up and repeat themselves.  He testified people would 
tell him that he (the Veteran) could not hear them.  He added 
that it was not just co-workers who would tell him that he 
could not hear them.  The Veteran noted that he had 
difficulty hearing all kinds of conversations.  

Bilateral Hearing Loss

Service connection for a left ear hearing loss was awarded in 
a March 1975 rating decision and assigned a noncompensable 
evaluation.  In the February 2006 rating decision on appeal, 
the RO awarded service connection for a right ear hearing 
loss, and reclassified the service-connected disability as a 
bilateral hearing loss disability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as a marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 
38 C.F.R. § 4.86 (pure tone threshold of 55 decibels or more 
at 1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  Under this regulation, the rating specialist 
will determine the Roman numeral for the hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  The Board notes that none of the Veteran's 
pure tone thresholds in the applicable decibels meets these 
requirements.  

The Board acknowledges that the Veteran has submitted private 
records showing treatment for bilateral hearing loss.  See 
February 2007 and December 2009 private medical records.  
These records include audiograms documenting the severity of 
the Veteran's hearing loss.  On review, it is unclear whether 
the speech discrimination testing was conducted using the 
Maryland CNC test (a requirement by VA for evaluating hearing 
loss, see 38 C.F.R. § 4.85(a)) and, therefore, these 
examinations are not considered adequate for VA rating 
purposes.  See 38 C.F.R. § 4.85.  Nevertheless, the Board 
finds that such evaluation reports confirm the level of 
bilateral hearing loss disability found at VA examinations, 
which will be discussed in more detail below.  Thus, while 
the Board's discussion will focus more on the VA compensation 
and pension examinations, which contain the necessary 
information for evaluating the Veteran's hearing loss 
disability, it will address the findings in the private 
evaluation reports.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in any final report.  Here the 
January 2006 audiologist failed to specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss disability.  However, the August 2008 audiological 
evaluation provided some details of the functional effects.  
For example, the audiologist stated the Veteran reported 
difficulty with day-to-day conversations, stating that he 
needed frequent repetition and required the television to be 
at a level higher than was preferred by others.  The Veteran 
reported having been prevented from obtaining a job at a 
manufacturing plant.  The Veteran made similar complaints 
when seen by the private audiologist in February 2007.

The Board finds that no prejudice results to the Veteran.  As 
such, the Board may proceed with a decision.  In this regard, 
the Court's rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."

At the February 2010 hearing, the undersigned asked the 
Veteran how his hearing loss impacted his job at the Post 
Office (the Veteran retired in 2007).  Therefore, even if the 
August 2008 VA audiological evaluation is defective under 
Martinak, no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability were 
adequately addressed at the February 2010 Board hearing, and 
his own testimony is sufficient for the Board to consider 
whether referral for an extraschedular rating is warranted 
under 38 C.F.R. § 3.321(b). 

At the January 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
30
20
20
35
26
LEFT
10
10
10
30
15

Speech audiometry revealed speech recognition ability of 
96 percent bilaterally.  

At the August 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
30
25
25
45
31
LEFT
30
20
35
45
33

Speech audiometry revealed speech recognition ability of 
86 percent in the right ear and of 84 percent in the left 
ear.  

From the results of the January 2006 VA audiological 
evaluation, the right ear and left ear hearing loss equates 
to a Roman numeral I (under Table VI).  That does not 
establish a compensable evaluation.  Based on the results 
from the August 2008 VA audiological evaluations, the right 
and left ear hearing loss equates to a Roman numeral II.  
That also does not establish a compensable evaluation.  

If the Board were to estimate what the February 2007 and 
December 2009 private audiological evaluations show neither 
examination revealed findings that would warrant the 
assignment of a compensable evaluation.  At the February 2007 
evaluation, the ranges of the Veteran's pure tone thresholds 
in the right ear were from 25 to 45 decibels and in the left 
ear were from 20 to 50 decibels.  The Veteran's speech 
discrimination was 100 percent in each ear.  If the Board 
were to apply these numbers to the VA Rating Schedule, it 
would not provide a compensable evaluation for bilateral 
hearing loss.  The same holds true of the December 2009 
private audiological evaluation.  There, the Veteran's pure 
tone thresholds in the right ear ranged from 40 to 45 
decibels and in the left ear from 30 to 40 decibels.  The 
speech discrimination was 92 percent in the right ear and 
88 percent in the left ear.  Thus, no audiological evaluation 
of record establishes entitlement to more than a 
noncompensable evaluation for bilateral hearing loss.  As 
such, the claim for an increased rating must be denied.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for the Veteran's bilateral hearing loss 
reasonably describe his disability level and symptomatology.  
The results of the audiological evaluations are contemplated 
by the rating schedule.  The Veteran has not been 
hospitalized for his hearing loss.  He had implied an 
employment limitation previously by stating he had been 
unable to get a job at a manufacturing company, but the 
Veteran testified at the February 2010 Board hearing that his 
hearing loss did not impact his job at the Post Office prior 
to his retirement in 2007.  The record shows that he held a 
job with the post office for 30 years.  Moreover, the Veteran 
specifically denied leaving his job because of his hearing 
loss.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and referral for extraschedular 
evaluations is not in order.  Thun, 573 F.3d 1366. 

Based on statements the Veteran has submitted to VA, it 
appears he is under the misperception that VA does not 
believe his hearing loss is related to service.  This appears 
to be based on the fact that VA is not compensating him for 
his bilateral hearing loss.  The Veteran is service connected 
for a sensorineural hearing loss, and VA recognizes that the 
disorder is related to service.  As noted above, however, 
entitlement to compensation for hearing loss is based on an 
evaluation of the loss following the provisions of the Rating 
Schedule.  This mechanical process requires VA to assign the 
Veteran's hearing loss a Roman numeral to each ear based upon 
the average pure tone threshold and speech discrimination 
using the Maryland CNC test in each ear.  In this case, while 
the appellant has a service connected hearing loss, a hearing 
loss rising only to the level of Roman numerals I and II does 
not establish entitlement to a compensable evaluation.  In 
order for a compensable evaluation to be warranted, the 
bilateral hearing loss must be greater than that currently 
demonstrated.  38 C.F.R. § 4.85.

As the undersigned informed the Veteran at the February 2010 
hearing, he is entitled to VA treatment for his bilateral 
hearing loss and entitled to free VA issued hearing aids if 
medically appropriate.  The Veteran admitted at the hearing 
that he had not tried hearing aids, but had heard they would 
assist with his hearing loss.  The Veteran is encouraged to 
seek assistance in obtaining hearing aids through VA, as he 
is entitled to such device and it could help his ability to 
hear conversations, which appears to be his biggest 
complaint.

In view of the denial of entitlement to a initial compensable 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities. As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).  Hence, the 
benefit is being considered only prior to December 7, 2005, 
as the Veteran was awarded service connection for tinnitus 
and assigned a 10 percent evaluation as of that date.  Thus, 
a benefit under 38 C.F.R. § 3.324 is no longer available 
after December 7, 2005.  Id.

In the instant case, prior to December 7, 2005, the Veteran 
was service connected for bilateral hearing loss and tympanic 
membrane perforation with postoperative left tympanoplasty.  
Both disabilities were noncompensable in degree.  

Upon review of the probative and competent medical evidence 
of record, the Board finds that the Veteran was not entitled 
to a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 3.324 because his two noncompensable service-connected 
disabilities did not interfere with his normal employability 
at that time.  At the February 2010 hearing, the Veteran 
testified that his hearing loss did not impact his ability to 
work at the Post Office (which is where he was working in 
2005).  The Veteran has made no complaints regarding the 
service-connected tympanic membrane perforation with 
postoperative left tympanoplasty as impacting his ability to 
work.  

Thus, the evidence preponderates against finding that the 
Veteran's service-connected disabilities caused any notable 
functional limitation which would clearly interfere with 
normal employment or had any measurable negative effect on 
his employability prior to December 7, 2005.  Therefore, the 
Veteran is not entitled to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 prior to December 7, 2005.


ORDER

An initial compensable evaluation for bilateral hearing loss 
as of October 31, 2005, is denied.

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 (2009) prior to December 7, 2005, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


